Citation Nr: 0737446	
Decision Date: 11/29/07    Archive Date: 12/06/07	

DOCKET NO.  05-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated at 50 percent. 

2.  Entitlement to a total evaluation based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, dated 
in August 2004, that denied the benefits sought on appeal.  
The veteran subsequently relocated to the jurisdiction of the 
RO in Atlanta, Georgia.    

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and the veteran 
will be notified when further action on his part is required.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the June 2004 VA examination report indicates that 
the veteran's electronic records were reviewed.  However, 
while the examination report also notes that the veteran was 
recently hospitalized at a VA facility in April or May 2004, 
the diagnoses and discussion following the examination did 
not account for or discuss the diagnosis of a bipolar 
disorder following the April 2004 VA hospitalization.  As 
such, the Board believes that the VA examination report is 
inadequate since it does not discuss a significant 
psychiatric disorder diagnosed approximately two months prior 
to the VA examination.  

In addition, the examiner offered an opinion that the 
veteran's inability to work was significantly impaired due to 
his post-traumatic stress disorder symptomatology and his 
alcohol abuse.  However, the Board is of the opinion, since 
the case is being returned for an additional VA examination, 
that the examiner should be requested to offer a more 
definitive opinion regarding the veteran's ability or 
inability to perform substantially gainful employment due to 
only symptomatology associated with his service-connected 
PTSD.

Further, the record reflects that the veteran receives 
treatment for his psychiatric symptomatology from VA and that 
records pertaining to that treatment were last printed on May 
26, 2004.  In view of the passage time, it is likely that are 
additional VA medical records that should be obtained since 
the case is being returned to afford the veteran an 
additional examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  

1.  Obtain and associate with the claims 
file VA medical records pertaining to the 
veteran dated since the date they were 
last printed on May 26, 2004.

2.  The veteran should be afforded a VA 
psychiatric examination.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The claims folder and a 
copy of this remand are to be made 
available to and reviewed by the examiner 
in conjunction with the examination.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the 
context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  If it is not possible to assign a 
GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the veteran's service-
connected PTSD and any nonservice- 
connected psychiatric disorders, 
including a bipolar disorder.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.

Lastly, the examiner is requested to 
provide a medical opinion as to the 
degree of occupational impairment 
attributable to the veteran's service-
connected PTSD, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's PTSD 
and whether any limitation on employment 
is likely to be permanent.

A clear rationale for all opinions should 
be provided.  

3.  Thereafter, readjudicate the claims 
on appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC).  If he fails to 
report for examination, the SSOC should 
include a discussion of 38 C.F.R. 
§ 3.655.  The veteran should be given an 
opportunity to respond to the SSOC.

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


